Bigelow, J.
It is not necessary that the indictment should in terms aver that the forgery charged was of the 11 indorsement of a promissory note for the payment of money.” These, it is true, are the words of the statute. Rev. Sts. c. 127, § 2. But it is not essential that they should be used in the indictment. It is sufficient if it appears on the face of the indictment by proper averments that the instrument forged is of the particular kind prohibited by statute. Or if it can be collected from the forged writing itself, as set out in the indictment, that it assumes to be an instrument the false making of which is forgery. 1 Stark. Crim. PI. (2d ed.) 104,105. 2 Stark. Crim. PI. 513. 1 Chit. Crim. Law, 234. Archb. Crim. PI. (10th ed.) 355. In the present case, the note on which the indorsement is alleged to have been forged is set out according to its tenor; by which it clearly appears that it was in fact a promissory note for the payment of money. The indictment conforms to the well established precedents.
But if this were not so, it would not follow that the indictment was bad. If it did not sufficiently aver a forgery of an instrument within the statute, it might nevertheless be good as charging the offence of forgery at common law. Commonwealth v. Ayer, 3 Cush. 150. Commonwealth v. Ray, 3 Gray, 441.

Exceptions overruled.